38 N.Y.2d 918 (1976)
Gerard J. Wegman, Appellant,
v.
Dairylea Cooperative, Inc., et al., Respondents.
Court of Appeals of the State of New York.
Submitted February 17, 1976.
Decided February 24, 1976.
John B. Carroll for motion.
Edward F. Gerber, Richard L. Engel, John M. Freyer and Louis Young opposed.
Motion dismissed upon the ground that the order sought to be appealed from does not finally determine the action within the meaning of the Constitution (Walker v Sears, Roebuck & Co., 36 N.Y.2d 695; Lizza Ind. v Long Is. Light. Co., 36 N.Y.2d 754; Cohen and Karger, Powers of the New York Court of Appeals, § 14, p 62; Lutz Co. v Bond Stores, 301 N.Y. 610).